COX, Judge
(concurring):
I agree that the military judge did not err in denying appellant’s motion to suppress his confession. I write separately, however, to caution that, with respect to Charge II and its specification, this opinion should not, in my view, be extended beyond its facts.
*221There have long been special rules in American jurisprudence regarding corroboration of statements of the accused. See Comment Note, Corroboration of extrajudicial confession or admission, 45 ALR 2d 1316 (1956). The two leading cases are Opper v. United States, 348 U.S. 84, 75 S.Ct. 158, 99 L.Ed. 101 (1954), and Smith v. United States, 348 U.S. 147, 75 S.Ct. 194, 99 L.Ed. 192 (1954).
In Opper, the Court explained that “the better rule ... [is] that the corroborative evidence need not be sufficient, independent of the statement, to establish the corpus delicti.” 348 U.S. at 93, 75 S.Ct. at 164. In Smith, the Court ruled that a conviction may be supported by a confession “as long as there is substantial independent evidence that the offense has been committed.” 348 U.S. at 156, 75 S.Ct. at 199 (emphasis added).
As basis for these rules, the Supreme Court explained in Opper:
In the United States our concept of justice that finds no man guilty until proven has led our state and federal courts generally to refuse conviction on testimony concerning confessions of the accused not made by him at the trial of his case.
348 U.S. at 89, 75 S.Ct. at 162 (emphasis added).
Over the years since Smith and Opper, courts have tended to minimize, in their verbal formulations, the degree of corroboration necessary to receive statements of an accused and to sustain convictions based thereon. Still I know of no conviction that has been sustained in which, apart from the words of the accused, there was no evidence whatever that a crime occurred.1 Looking beyond mere verbiage, the cases convince me that, in America, we do not allow someone to be convicted unless there is some level of external evidence that a crime has occurred, no matter how many times or ways the accused has admitted it outside a courtroom. Whether this policy is based on due process or some other constitutional value is not specified.
In contrast, the Military Rules of Evidence are established by the President according to his authority to prescribe rules of evidence for courts-martial. Art. 36(a), Uniform Code of Military Justice, 10 USC § 836(a). As reflected in the majority opinion, Mil.R.Evid. 304(g), Manual for Courts-Martial, United States, 1984, sets forth a rule for corroboration of certain admissions and confessions. Presumably this rule, having no direct counterpart in the Federal Rules of Evidence, was intended as a sort of restatement of the general federal case law regarding corroboration of confessions and admissions.
I do not doubt that appellant’s statements, both during his attempted possession and use of methamphetamine (Charge I and its specifications) and upon being interrogated later by military authorities, meet the requirements for admissibility under the Military Rules of Evidence. By its terms, however, the Mil.R.Evid. 304(g) corroboration requirement appears to be limited to those sorts of statements which require rights-warnings and waivers. See generally Mil.R.Evid. 304 and 305. Statements of an accused falling under any other evidentiary rule, including apparently Mil.R.Evid. 801(d)(2){f Admission by party-opponent ”) as well as Mil.R.Evid. 803 and 804 (^‘Hearsay exceptions”), are not assigned a corroboration requirement.
The result is that appellant’s res gestae statements made during the attempted possession and use of methamphetamine, not apparently being the result of interrogation, would presumably be admissible simply as Mil.R.Evid. 801(d)(2) admissions by a party-opponent.2 Further, since those admissions have no corroboration requirement themselves, they become available under Mil.R.Evid. 304(g) to serve as corroboration of appellant’s later, interrogation-*222derived confession. Thus, under the rules of evidence, both of appellant’s statements appear to be admissible.
In my view, however, had this case gone to trial on the merits with the state of evidence before us, appellant’s conviction of Charge II and its specification would not have been sustainable as a matter of law.3 I reach this conclusion because, as the record now stands, there is not a scintilla of evidence that the crime in question occurred—apart from appellant’s own words. Obviously, there is a distinct difference between legal sufficiency of evidence and admissibility. Therefore, my caveat is that the Military Rules of Evidence do not comprehensively circumscribe the entire body of law on the subject of corroboration of admissions and confessions. The instant facts are illustrative.
The crime in issue is appellant’s alleged wrongful ingestion of methamphetamine on divers occasions between April 1 and July 27, 1989. See Art. 112a(a) and (b)(1), UCMJ, 10 USC § 912a(a) and (b)(1). Not counting appellant’s statements, let us examine the cited evidence that appellant ingested such a substance.
The testimony is that, on a different, charged occasion, appellant purchased what he mistakenly thought was methamphetamines. On other, charged occasions, he ingested what he again mistakenly thought was methamphetamine. That these actions occurred may indeed show a general inclination on appellant’s part and may lend credence to his statement of broader drug use. Thus they may have relevance in a general sense. However, the fact that appellant committed crime B does not indicate that crime A occurred at another time and place and that appellant committed it. Not in America.
Similarly, there is evidence that appellant’s roommate had access to purported methamphetamine and that the roommate ingested methamphetamine—once even in appellant’s presence.4 The inference is that appellant therefore had access to methamphetamine. Granted, access and opportunity can often be relevant, such as to identify a perpetrator of a known crime. However, a person’s apparent capability to commit a crime does not indicate that a crime was in fact committed. Not in America.
In fact, apart from appellant’s own words, there is no evidence whatever pointing to appellant’s ingestion of methamphetamine.5
*223Again, my concern is not with the Military Rules of Evidence, as far as they go. Admissibility is one thing; legal sufficiency is another. Had the case been tried on the merits and had no external evidence been presented corroborating the occurrence of a crime, the military judge should have granted a motion for a finding of not guilty at the close of the prosecution’s case. RCM 917.
Of course the case never got that far; appellant only stood his ground on the question of admissibility. As I agree that appellant’s confession was admissible under the rules of evidence, the military judge obviously did not err in refusing to suppress it. With this qualification, I concur.

. Of course, I am not including cases of perjury or the false cry of "Fire!” in a crowded theater, where the words themselves are legally significant.


. Depending on context, such an admission might also qualify as a statement against interest. Mil.R.Evid. 804(b)(3), Manual for Courts-Martial, United States, 1984.


. I fully recognize that this case did not go to trial on the merits, and I do not speculate as to what other information might have been adduced by way of corroboration.


. Admittedly, the proximity-to-drug-use aspect of United States v. Rounds, 30 MJ 76 (CMA), cert. denied, — U.S. ---, 111 S.Ct. 130, 112 L.Ed.2d 98 (1990), in which I concurred, is quite similar to the instant facts. In that case, however, the testimony of others regarding the circumstances of the various drug events and Rounds’ intimate connection therewith lent considerably more substance to his purpose and conduct.


. Due to appellant’s judicial admissions, it is also unnecessary for us to predict whether evidence would have been introduced to corroborate the illicit nature of the substance appellant supposedly ingested. That the substance was a controlled substance is, of course, the very essence of this offense. To convict him solely on the basis of out-of-court admissions, without any external indication of the nature of the substance, would again be tantamount to convicting him on his words alone. See Opper v. United States, 348 U.S. 84, 75 S.Ct. 158, 99 L.Ed. 101 (1954), and Smith v. United States, 348 U.S. 147, 75 S.Ct. 194, 99 L.Ed. 192 (1954). Appellant’s pleas relieve us from speculating how the Government might have sustained its ultimate burden of proving the illegality of the substance beyond a reasonable doubt.
In this regard, I note this paradox: Even where questionable substances or body fluids have been seized, evaluated at laboratories, and the results published, it is still necessary to have an expert present in the courtroom to elucidate for the factfinder the wonders and mysteries of drug identification. United States v. Reichenbach, 29 MJ 128 (CMA 1989); United States v. Murphy, 23 MJ 310 (CMA 1987). On the other hand, apparently any third-grade dropout who has purchased an unknown substance from an unknown source can instinctively and unerringly identify it, beyond a reasonable doubt, with at least the same degree of certitude as a rocket scientist. See United States v. Schrock, 855 F.2d 327 (6th Cir.1988); United States v. Rounds, supra. Appellant is such an example, having demonstrated his prowess by buying and using placebol